Title: Notes on John Adams and the French Revolution, [15 January 1793]
From: Jefferson, Thomas
To: 


Jan. 16. At a meeting of the board for the sinking fund, in a conversation after business was over, Mr. Adams declared that ‘men could never be governed but by force’ that neither virtue prudence, wisdom nor any thing else sufficed to restrain their passions. That the first National convention of France had established a constitution, had excluded themselves from it’s administration for certain time, a new set of successors had come, had demolished their constitution, put to death all the leading characters concerned in making it, were now proceeding to make a new constitution, and to exclude themselves for 6. years from it’s administration. That their successors would in their turn demolish, hang them, and make a new constitution, and so on  eternally till force could be brought into place to restrain them.—E.R. took notice of this declaration.
